MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00649-CR

                        JOHN ANDREW GARCIA, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

 Appeal from the 412th Judicial District Court of Brazoria County. (Tr. Ct. No. 73555).

TO THE 412TH JUDICIAL DISTRICT COURT OF BRAZORIA COUNTY,
GREETINGS:

      Before this Court, on the 16th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the judgment signed by the
             trial court on August 4, 2014. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 16, 2015.
              Panel consists of Justices Jennings, Higley, and Huddle.
              Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT